In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-189 CR

____________________


RICHARD DALE BISHOP, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court
Newton County, Texas

Trial Cause No. N2002-13




O P I N I O N
	A jury convicted Richard Dale Bishop of criminal trespass.  The trial court assessed
punishment and sentenced Bishop to confinement for 180 days in the Newton County Jail. 
The sentence was suspended and Bishop was placed under community supervision for two
years.  Bishop was also assessed a $500 fine. 
	Bishop appeals raising two issues.  First, he contends the trial court erred in
overruling his motion to quash the original complaint filed in the Justice of the Peace
Court.  Bishop cites no authority, and we are aware of none, which would cause the
proceedings held in County Court to be set aside if the original complaint were held
invalid.  No argument is made regarding the sufficiency of the complaint and information
filed in County Court under which Bishop was prosecuted.  Issue one is overruled.
	Bishop further claims the evidence is legally insufficient to support his conviction. 
Specifically, Bishop argues the State failed to prove Thomas Gill was the owner of the
property.  Joann Gill testified that she and her husband, Thomas Gill, owned the property
and lived there for eighteen years.  Thomas Gill testified he had lived in the house
approximately eighteen years and the land upon which it sits was inherited from his father.
Gill testified the property was deeded to him and the deeds were recorded.  We find this
evidence sufficient for any rational trier of fact to have found beyond a reasonable doubt
that Gill was the "owner" within the meaning of Tex. Pen. Code Ann. § 1.07(a)(35)
(Vernon 1994). (1) See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 
(1979).  Issue two is overruled.
	The judgment of the trial court is AFFIRMED.
							PER CURIAM
Submitted on November 15, 2002  
Opinion Delivered November 27, 2002
Do not publish 

Before Walker, C.J., Burgess, and Gaultney, JJ.
1. "'Owner' means a person who:
	(A) has title to the property, possession of the property, whether lawful or not, or
a greater right to possession of the property than the actor[.]"